Citation Nr: 1827832	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-31 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a compensable rating for pseudo folliculitis barbae.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for post-traumatic stress disorder (PTSD).

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a lower back disability.

4. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

5. Entitlement to service connection for a lower back disability, to include a bulging disk.

6. Entitlement to service connection for bilateral hearing loss.

7. Entitlement to service connection for tinnitus.

8. Entitlement to service connection for alcohol and drug dependency.

9. Entitlement to service connection for schizophrenia.

10. Entitlement to service connection for bipolar disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1979 to November 1979.

These matters come before the Board of Veterans' Appeals (Board) from two separate rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas in November 2010 and March 2013.

The issues of entitlement to a compensable rating for pseudo folliculitis barbae and entitlement to service connection for an acquired psychiatric disorder (to include PTSD) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1. On September 8, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran of his intent to withdraw his appeals of the issues of entitlement to alcohol and drug dependency, bipolar disorder, and schizophrenia.

2. In an April 2008 rating decision, the RO denied entitlement to service connection for PTSD, and the Veteran did not appeal this decision.

3. Evidence received since the April 2008 rating decision relates to the basis for the prior denial.

4. In a June 2009 rating decision, the RO denied entitlement to service connection for a lower back disability, and the Veteran did not appeal this decision.

5. Evidence received since the June 2009 rating decision relates to the basis for the prior denial.

6. The Veteran's lower back disability is not associated with service.

7. The Veteran's bilateral hearing loss is not associated with service.

8. The Veteran has credibly reported ringing in his ears, which has been described by a VA examiner as tinnitus, since his exposure to harmful noise in service.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran regarding the issues of entitlement to alcohol and drug dependency, bipolar disorder, and schizophrenia have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2. The April 2008 rating decision that denied entitlement to service connection for PTSD is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

3. Evidence received since the April 2008 rating decision with regard to entitlement to service connection for PTSD is new and material. Thus, this new evidence warrants reopening the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

4. The June 2009 rating decision that denied entitlement to service connection for a lower back disability is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

5. Evidence received since the June 2009 rating decision with regard to entitlement to service connection for a lower back disability is new and material. Thus, this new evidence warrants reopening the claim of entitlement to service connection for a lower back disability. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

6. The criteria for entitlement to service connection for a lower back disability have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

7. The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

8. Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id. 

In the present case, the Veteran clearly expressed his intent to withdraw his appeal as to the issues of entitlement to service connection for alcohol and drug dependency, bipolar disorder, and schizophrenia in a September 2017 communication.  Consequently, the Board finds that the Veteran has withdrawn his appeals as to these issues.  Hence, there remain no new allegations of errors of fact or law for appellate consideration at this time.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed.

New and Material Evidence

The Veteran contends he is entitled to service connection for an acquired psychiatric disorder, to include PTSD, and a lower back disability. Implicit in his claim is his contention that new and material evidence has been received to reopen a previously denied claim for PTSD and a lower back disability. For the following reasons, the Board finds reopening warranted.

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends, and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).

Concerning PTSD, the Veteran previously filed a claim of entitlement to service connection for PTSD, which was denied in an April 2008 rating decision. The evidence at that time did not show that the Veteran had a diagnosis of PTSD. The Veteran was notified in April 2008 but did not appeal the decision.  Accordingly, the April 2008 rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

Subsequently, the Veteran filed the instant application to reopen his claim for service connection for PTSD.  As part of his application, in June 2017, the Veteran submitted documentation from his medical provider demonstrating he is currently suffering from and receiving treatment for PTSD. In light of the above, the Board finds that the evidence submitted since the April 2008 rating decision, when considered with previous evidence of record, relates to previously unestablished facts necessary to substantiate the claim.  As such, the evidence is new and material and warrants reopening of the claim.  See 38 C.F.R. § 3.156.

Concerning the lower back disability, the Veteran previously filed a claim of entitlement to service connection for a lower back disability, which was denied in a June 2009 rating decision because the RO determined there was no evidence of back pain in service. The Veteran was notified in June 2009 but did not appeal the decision.  Accordingly, the June 2009 rating decision is final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

Subsequently, the Veteran filed the instant application to reopen his claim for service connection for a lower back disability.  As part of development, the RO sent the Veteran for a February 2013 VA Compensation and Pension (C&P) examination, essentially conceding that new and material evidence has been received.  In the report, the examiner determined the Veteran suffered from back pain in service. In light of the above, the Board finds that the evidence submitted since the June 2009 rating decision, when considered with previous evidence of record, relates to previously unestablished facts necessary to substantiate the claim.  As such, the evidence is new and material and warrants reopening of the claim.  See 38 C.F.R. § 3.156.

Service Connection Claims

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. § 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record, and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran contends that he is entitled to service connection for a lower back disability, bilateral hearing loss, and tinnitus. The Board finds service connection warranted for tinnitus, but not for bilateral hearing loss or a lower back disability.
Lower Back Disability

The record shows that the Veteran has a current diagnosis of mild degenerative disc disease. 

Historically, the Veteran complained of back pain in service on April 11, 1979, and on his exit examination, he noted recurrent pain in the back when lifting weights. The Veteran next complained of back pain in 1991, following a motor vehicle accident. In December 2002, when seeking treatment for back pain, he informed his VA doctors his back pain originated with the car accident. 

In February 2013, the Veteran underwent a C&P examination in which the examiner determined it was less likely than not that the Veteran's disability was related to service. The examiner opined that mild back pain in service is not likely to be related to degenerative disc disease, as it was far more likely to be related to aging. In reaching this conclusion, the examiner thoroughly reviewed the Veteran's file, his medical records, and spoke with the Veteran. As rationale for his conclusion, the examiner commented that the Veteran informed his doctors that his motor vehicle accident caused his back pain, and the examiner believed mild degenerative disc disease is simply a symptom of aging. 

The only positive evidence indicating that the Veteran's current lower back disability developed in service are lay statements to that effect.  In this regard, the Board acknowledges that the Veteran is competent to relate symptoms within the realm of his personal knowledge, just as he is competent to relate what he has been told by an examiner.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, the question of whether his current lower back disability is related to his service is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins). Because the evidence does not indicate that Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning the etiology of his back pain, he is not competent to comment on the etiology. (The Board notes that in an October 2012 statement the Veteran asserted that his back pain was due to his flat foot disability. However, as he has not been service-connected for a foot disability, such does not provide a basis for entitlement.) The Board understands the Veteran's claims that his degenerative disc disease is related to his back pain in service. Unfortunately, the competent evidence from the February 2013 examination report outweighs the unsubstantiated lay reports regarding etiology.

In sum, there is no competent evidence tending to show that the Veteran's current lower back disability developed in service or within one year of his separation. There is, furthermore, no indication of continuity of symptomatology since service. As noted above, although the Veteran did report back pain at separation, the first post-service indication of back pain was in 1991, after the Veteran was involved in a motor vehicle accident. Based on the above evidence, the Board finds that the Veteran's current symptomatology first developed many years after service, and there is no competent evidence of a nexus with service.

Bilateral Hearing Loss

The record shows that the Veteran has a current diagnosis of bilateral hearing loss. 

Historically, the Veteran's service treatment records show no reports of or treatment for hearing loss. Both the Veteran's entrance and exit examinations demonstrated normal hearing. At the Veteran's November 2012 C&P examination, the examiner determined it was less likely than not that the Veteran's hearing loss was related to service, as the research demonstrates that previously-noise exposed ears are not more sensitive to future noise exposure, and that hearing loss due to noise does not process in excess of what would be expected from the addition of age-related threshold shifts once the exposure to noise is discontinued. In reaching this conclusion, the examiner thoroughly reviewed the Veteran's file, his medical records, and spoke with the Veteran. As rationale for his conclusion, the examiner utilized medical research and determined that the Veteran's noise exposure in service did not cause hearing loss at the time and noise exposure that did not cause hearing loss made it no more likely to cause hearing loss in the future. 

The only positive evidence indicating that his symptomatology developed in service or is related to service are the Veteran's lay statements to that effect.  In this regard, the Board acknowledges that the Veteran is competent to relate symptoms within the realm of his personal knowledge, just as he is competent to relate what he has been told by an examiner.  Layno, 6 Vet. App. at 469-70; Jandreau, 492 F.3d at 1377.  However, the question of whether his current conditions are related to his service is a complex medical question, not capable of lay observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308 -09 (finding that lay testimony is competent to establish the presence of varicose veins). Because the evidence does not indicate that Veteran has the appropriate training, experience, or expertise to provide a medical opinion concerning the etiology of his hearing loss, he is not competent to comment on the etiology.  The Board understands the Veteran's claims that his hearing loss is related to service. Unfortunately, the competent evidence from the November 2012 examination report outweighs the unsubstantiated lay reports regarding etiology.

In sum, the Board finds that there is no competent evidence establishing that the Veteran's current hearing loss developed in service, or indeed for many years thereafter. Thus, the preponderance of the evidence weighs against his claim for service connection.

Tinnitus

The Veteran contends that he has tinnitus, or ringing in the ears, which developed during his service. His personnel records reflect that his military occupational specialty was rifleman. Reviewing the evidence in the light most favorable to the Veteran, the Board accepts his contentions of harmful noise exposure in service.  See 38 U.S.C. § 1154(a).

The record further shows that the Veteran has been diagnosed with tinnitus. The Board notes that at the Veteran's November 2012 C&P examination, the examiner opined that the Veteran's tinnitus was less likely than not related to service, given that it appeared more than 30 years following his service. The examiner determined the tinnitus was more likely associated with the Veteran's bilateral hearing loss. 

Nonetheless, when liberally construing the Veteran's statements-particularly his notice of disagreement, in which he reports that his tinnitus began during Marine Corps training-the Board finds that the evidence is in equipoise with regard to whether his diagnosed tinnitus originated in service. The Veteran's reports of harmful noise exposure are consistent with the circumstances of his service, and VA examination findings confirm that the ringing in the ears observed by the Veteran was tinnitus. As the Veteran has generally asserted that the ringing started during service, his credible assertions of ringing in his ears during and after active service establish chronicity of the condition which was later diagnosed as tinnitus. As such, a nexus to service is shown.  See 38 C.F.R. §§ 3.303(b), 3.309(a); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002). Accordingly, by resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus will be granted.


ORDER

The appeal for entitlement to service connection for alcohol and drug dependency is dismissed.

The appeal for entitlement to service connection for schizophrenia is dismissed.

The appeal for entitlement to service connection for bipolar disorder is dismissed.

New and material evidence has been received, and the claim for service connection for PTSD is reopened.  To this extent only, the claim is granted.

New and material evidence has been received, and the claim for service connection for a low back disability is reopened.  To this extent only, the claim is granted.

Entitlement to service connection for a lower back disability is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran contends that he is entitled to a compensable rating for pseudo folliculitis barbae, as well as service connection for an acquired psychiatric disorder (to include PTSD).  

The Board finds a remand necessary prior to adjudication, as the Veteran's representative requested the Board remand the Veteran's claim for PTSD so that the RO could issue a Supplementary Statement of the Case (SSOC) addressing all pertinent evidence received since the issuance of the August 2014 SOC.  See 38 C.F.R. § 19.31(b)(1) (2017).

Specifically concerning the Veteran's claim for pseudofolliculitis barbae, the Veteran reported a worsening of his condition. The Veteran is competent to report a worsening of symptoms.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (holding that, in general, to warrant a new VA examination, a claimant need only submit his competent testimony that symptoms, reasonably construed as related to the service-connected disability, have increased in severity since the last evaluation). Accordingly, another examination is in order.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the nature and severity of his pseudofolliculitis barbae. 

2. Review the Veteran's most recent evidentiary submissions, and readjudicate the claims. If any of the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with an SSOC and be given an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


